Citation Nr: 1631137	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-35 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disorder and back disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 2006 to April 2012 and had additional service with the Marine Corps Reserve. He served in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the San Diego, California, Regional Office (RO). In June 2015, the Board remanded the issue of service connection to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Service personnel records reflect that the Veteran had service in the Marine Corps Reserve in 2013 and 2014. Treatment records from the Veteran's Reserve service are not of record. Additionally, it is clear VA outpatient records exist that are not part of the electronic record.  The Veteran's July 2015 VA examination includes the results of a November 2013 X-ray study that was performed at the Sacramento VAMC, yet no outpatient records from that facility are in the file.  Moreover, both the April 2015 statement of the case and the November 2015 supplemental statement of the case reference the evidence as including outpatient records from the Martinez VAMC, yet no outpatient records from that facility are in the file.  VA should obtain all relevant military, VA, and private clinical documentation and other records which could be potentially helpful in resolving the Veteran's claim. Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
 
After the relevant records are added to the file, an updated medical opinion is required. The September 2015 VA medical opinion is inadequate as it does not reflect the findings of the July 2015 VA examination. The July 2015 examination report stated that the Veteran had osteoarthritis of the right knee, but the September 2015 opinion stated that there was not a "right knee disorder at this time." The left and right knee range of motion results discussed in the September 2015 opinion also do not reflect the results documented in the July 2015 examination report. The September 2015 opinion stated that the Veteran did not have a back disorder, despite the Veteran currently being service-connected for thoracolumbar spine strain currently rated at 10 percent. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Given the cited deficiencies, the Board finds that a new medical opinion is required to adequately address the issues raised by the instant appeal.

The case is REMANDED for the following action:

1.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed right knee disorder that is not already in VA's possession. Specifically request authorization to obtain treatment records from any private medical provider who has treated the Veteran for a right knee disability.

2.  Obtain treatment records from the VA medical facilities in Sacramento/Martinez for treatment from 2012 to the present. 

3.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it (1) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the Marine Corps Reserve and (2) forward all available service treatment and service personnel records not already of record associated with such duty for incorporation into the record.

4.  Only AFTER obtaining as much of the above evidence as is possible, then return the file to the VA examiner who conducted the July 2015 VA examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his right knee disability. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided. The examiner is advised that relevant records are located in both VVA and VBMS and the examiner should review both files.

The examiner should address the following:

a.  Whether any identified right knee disorder had its onset during a period of active service, active duty for training, inactive duty for training, or otherwise originated during active service/duty.

b.  Whether any identified right knee disorder was caused by the Veteran's service-connected left knee or back disabilities (left knee posterior cruciate ligament tear with painful limitation of motion and instability and thoracolumbar spine strain)

c.  Whether any identified right knee disorder was aggravated by the Veteran's service-connected left knee or back disabilities.

5.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


